Amelia Stayton and Ray




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 9, 2015

                                    No. 04-14-00820-CV

                           Buddy CASTEEL and Jaret B. Casteel,
                                     Appellants

                                              v.

                             Amelia STAYTON and Ray Baugh,
                                       Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2014-3228-DC
                          Honorable Watt Murrah, Judge Presiding

                                       ORDER
       On January 30, 2015, this court issued an order directing appellant’s counsel to show
cause why this case should not be dismissed for want of prosecution. On February 5, 2015,
appellant’s counsel filed a response to the order and a motion for extension of time seeking an
additional thirty days to file appellant’s brief. The motion is GRANTED. Appellant’s brief is
due to be filed no late than February 19, 2015. Absent extenuating circumstances, no further
extensions will be granted.
                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court